IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-52,909-05


                            EX PARTE RONALD JONES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W13-39881-Q(A) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to 14 years’ imprisonment.

        In three grounds, Applicant alleges that he is entitled to time credit from the date a detainer

was placed on him, and that he should receive back-time credit because the instant sentence was

ordered to run concurrently with a prior sentence. We dismiss the first ground and deny the second

and third grounds. As to the first ground, Applicant’s remedy is to file a motion for nunc pro tunc

in the trial court, and then, if the trial court fails to act, a writ of mandamus in the appellate court.
                                                                                                  2

See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). We reach the merits of the second

and third grounds, to the extent that they allege Applicant’s plea was involuntary. They are without

merit. See Davison v. State, 405 S.W.3d 682, 692 (Tex. Crim. App. 2013). This application is

dismissed in part and denied in part.

Filed: November 20, 2019
Do not publish